ON MOTION FOR CLARIFICATION OR FOR REHEARING
BY ORDER OF THE COURT:
Appellant Bradley Winston has moved for clarification, or in the alternative for rehearing, as to the opinion of this court dated January 10, 1990. We now attempt to clarify our opinion in the following regard:
One of appellant’s concerns is that our affirmance and remand to the trial court for purposes of appellant’s obtaining payment from appellee on his outstanding unpaid medical bills is still governed by the trial court’s language in paragraph 7 “upon compliance with conditions precedent in its policy of insurance_” In appellee’s response to appellant’s motion for clarification or for rehearing, appellee again asserts that upon presentation by appellant of the unpaid medical expenses, appellee will pay the amounts due to appellant forthwith. The only condition precedent we can thus perceive is that appellant must submit the unpaid bills, if he has not already done so. Upon such presentation, it shall be the duty of the appellee to make proper payment forthwith.
In all other respects our opinion of January 10, 1990, and our disposition of appellant’s request for attorney's fees remains unchanged.